Title: Thomas Jefferson to Joseph Milligan, 18 February 1818
From: Jefferson, Thomas
To: Milligan, Joseph


                    
                        Monticello
Feb. 18. 18.
                    
                    I have recieved the box of books lately sent me, in good condition and well bound, and I this day send you another of 10. or 12. vols, which I will pray you to bind and return with all the dispatch the solidity of the work will admit,. the Tacitus I particularly want. I recd also the vols of Grimm from mr Walsh, the 2. vols of Cook for mr Carr which are delivered to him, & the Hume from Dr Ewell for which I shall send him my thanks. I recieved also your account including the vols last recieved sent, balance 82.75 and this day write to mr Gibson to remit you 100.D. on account.
                    It is not in my power to furnish you any thing for republication in Hepburn’s gardener, having little knolege or experience in that line. be so good as to charge the to me the copy you sent, as I find it convenient to keep it. I rejoice extremely at the hope you give me of finishing Tracy’s book before Congress rises, and as the author presses me to let it be known that I supervised the translation, I shall address you a letter to be premised to the work. Accept the assurance of my friendly good wishes.
                    
                        Th: Jefferson
                    
                